 Case 3:20-cv-01359-JPG Document 27 Filed 07/26/21 Page 1 of 1 Page ID #117




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CRUM & FORSTER SPECIALTY
 INSURANCE COMPANY,
 Plaintiff,
                                                                    Case No. 20–CV–01359–JPG
 v.

 TYLER KOSTECKI and
 ALL PHASES CONSTRUCTION, LLC,
 Defendants.

                                         JUDGMENT

       This matter having come before the Court, and the litigants having stipulated to dismissal

without prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Crum & Forster Specialty

Insurance Company’s Complaint against Defendants Tyler Kostecki and All Phases Construction,

LLC is DISMISSED WITHOUT PREJUDICE.



Dated: Monday, July 26, 2021                        MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
